In a proceeding pursuant to article 7 of the Real Property Tax Law to review an assessment of real property, in which proceeding petitioner seeks to establish an exemption from real estate taxes on the ground that it is a religious corporation and entitled to such exemption under section 421 (subd 1, par [a]) and section 462 of the Real Property Tax Law, petitioner appeals from an order of the Supreme Court, Rockland County, entered October 17, 1979, which dismissed the petition after a nonjury trial. Order reversed, on the law and the facts, with costs, and the property in question is declared tax exempt for the tax year 1978-1979, under section 421 (subd 1, par [a]) and section 462 of the Real Property Tax Law. Petitioner met its burden of proof and established its right to an exemption (see Congregation Beth Mayer v Board of Assessors of Town of Ramapo, 70 AD2d 926). Titone, J. P., Lazer, Gulotta and Martuscello, JJ., concur.